Exhibit 10.6
BROCADE COMMUNICATIONS SYSTEMS, INC.
2009 DIRECTOR PLAN
     1. Purposes of the Plan. The purposes of this Plan are to attract and
retain the best available personnel for service as Outside Directors of the
Company, to provide additional incentive to the Outside Directors of the Company
to serve as Directors, and to encourage their continued service on the Board.
          The Plan permits the grant of options and restricted stock units. All
options granted hereunder will be nonstatutory stock options.
          Under the Plan the subsequent annual grants will be made on the date
of the Company’s Annual Meeting. The Plan will be effective as of its approval
by stockholders of the Company at the Company’s 2009 Annual Meeting.
     2. Definitions. As used herein, the following definitions will apply:
          (a) “Annual Meeting” means the Company’s annual meeting of
stockholders.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity-based awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
          (c) “Award” means, individually or collectively, a grant under the
Plan of Options or Restricted Stock Units.
          (d) “Board” means the Board of Directors of the Company, or a duly
authorized committee of the Board of Directors of the Company.
          (e) “Change in Control” means the occurrence of any of the following
events:
               (i) Change in Ownership of the Company. A change in the ownership
of the Company which occurs on the date that any one person, or more than one
person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
50% of the total voting power of the stock of the Company; or
               (ii) Change in Effective Control of the Company. If the Company
has a class of securities registered pursuant to Section 12 of the Exchange Act,
a change in the effective control of the Company which occurs on the date that a
majority of members of the Board is replaced during any 12 month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
               (iii) Change in Ownership of a Substantial Portion of the
Company’s Assets. A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair

 



--------------------------------------------------------------------------------



 



market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
               For purposes of this Section 2(e), persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.
               Notwithstanding the foregoing, a transaction will not be deemed a
Change in Control unless the transaction qualifies as a change in control event
within the meaning of Code Section 409A, as it has been and may be amended from
time to time, and any proposed or final Treasury Regulations and Internal
Revenue Service guidance that has been promulgated or may be promulgated
thereunder from time to time.
               Further and for the avoidance of doubt, a transaction will not
constitute a Change in Control if: (i) its sole purpose is to change the state
of the Company’s incorporation, or (ii) its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or Treasury Regulation thereunder
will include such section or regulation, any valid regulation or other official
applicable guidance promulgated under such section, and any comparable provision
of any future legislation or regulation amending, supplementing or superseding
such section or regulation.
          (g) “Common Stock” means the common stock of the Company.
          (h) “Company” means Brocade Communications Systems, Inc., a Delaware
corporation, or any successor thereto.
          (i) “Director” means a member of the Board.
          (j) “Disability” means total and permanent disability as defined in
section 22(e)(3) of the Code.
          (k) “Employee” means any person, including officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. Neither
service as a Director nor the payment of a Director’s fee by the Company will be
sufficient to constitute “employment” by the Company.
          (l) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (m) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
Global Market, the Nasdaq Global Select Market or the Nasdaq Capital Market of
The Nasdaq Stock Market, its fair market value will be the closing sales price
for such stock (or, if no closing sales price was reported on that date, as
applicable, on the last trading date such closing sales price was reported) as
quoted on such exchange or

-2-



--------------------------------------------------------------------------------



 



system on the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its fair market value
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination (or, if no bids and asks were reported on that date,
as applicable, on the last trading date such bids and asks were reported); or
               (iii) In the absence of an established market for the Common
Stock, the fair market value thereof will be determined in good faith by the
Board.
          (n) “Inside Director” means a Director who is an Employee.
          (o) “Option” means a stock option granted pursuant to the Plan.
          (p) “Outside Director” means a Director who is not an Employee.
          (q) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (r) “Participant” means the holder of an outstanding Award.
          (s) “Plan” means this 2009 Director Plan.
          (t) “Restricted Stock Unit” or “RSU” means a bookkeeping entry
representing an amount equal to the Fair Market Value of one Share, and granted
to a Participant pursuant to Section 6 of the Plan. Each restricted stock unit
represents an unfunded and unsecured obligation of the Company.
          (u) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.
          (v) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan.
          (a) Stock Subject to the Plan. Subject to the provisions of Section 14
of the Plan, the maximum aggregate number of Shares that may be awarded under
the Plan is 2,000,000 Shares (the “Pool”), plus any Shares subject to stock
options or similar awards granted under the Company’s 1999 Director Plan that
expire or otherwise terminate without having been exercised in full and Shares
issued pursuant to awards granted under the Company’s 1999 Director Plan that
are forfeited to or repurchased by the Company, with the maximum number of
Shares to be added to the Plan pursuant to this clause equal to 870,000 Shares.
The Shares may be authorized, but unissued, or reacquired Common Stock.
          (b) Lapsed Awards. If an outstanding Award expires or becomes
unexercisable without having been exercised in full, or with respect to
Restricted Stock Units, is forfeited to the Company due to failure to vest, the
unpurchased or forfeited Shares which were subject thereto will become available
for future grant or sale under the Plan (unless the Plan has terminated). Shares
that have actually been issued under the Plan will not be returned to the Plan
and will not become available for future distribution under the Plan. Shares
used to pay the exercise price of an Award or to satisfy the

-3-



--------------------------------------------------------------------------------



 



tax withholding obligations related to an Award will not become available for
future grant or sale under the Plan.
          (c) Full Value Awards. An Award of Restricted Stock Units will be
counted against the Pool as 1.56 Shares for every 1 Share subject to such Award.
To the extent that an Award counted as 1.56 Shares against the Pool at the time
of grant pursuant to the preceding sentence is forfeited or repurchased by the
Company and returned to the Plan (e.g., upon Award termination), the Plan will
be credited with 1.56 Shares that will thereafter be available for future
issuance under the Plan.
     4. Options.
          (a) Administration of Option Grants.
               (i) All grants of Options to Outside Directors under this Plan
will be automatic and nondiscretionary and will be made strictly in accordance
with the following provisions; provided, however, that the Board may, in its
sole discretion, provide that certain Outside Directors are not eligible to
receive grants of Options for specified periods of time.
               (ii) No person will have any discretion to determine the number
of Shares to be covered by Options.
               (iii) In the event that any Option granted under the Plan would
cause the number of Shares subject to outstanding Options plus the number of
Shares previously purchased under Options to exceed the Pool, then the remaining
Shares available for Option grant will be granted under Options to the Outside
Directors on a pro rata basis. No further grants will be made until such time,
if any, as additional Shares become available for grant under the Plan through
action of the Board or the stockholders to increase the number of Shares which
may be issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.
          (b) Prohibition Against Repricing. Subject to the provisions of
Section 14 of the Plan, the terms of any Option may not be amended to reduce the
exercise price of outstanding Options or cancel outstanding Options in exchange
for cash, other Awards or Options with an exercise price that is less than the
exercise price of the original Option without stockholder approval.
     5. Exercise of Options.
          (a) Procedure for Exercise of an Option; Rights as Stockholder.
               (i) Any Option granted hereunder will be exercisable at such
times as are set forth in Section 7(a) or 8(a), as applicable; provided,
however, that no Options will be exercisable until stockholder approval of the
Plan in accordance with Section 20 has been obtained.
               (ii) An Option may not be exercised for a fraction of a Share.
               (iii) An Option will be deemed to be exercised when the Company
receives: (x) written or electronic notice of exercise (in accordance with the
terms of the Option) from the person entitled to exercise the Option and
(y) full payment for the Shares with respect to which the Option is exercised
(together with any applicable tax withholding). Full payment may consist of any
consideration and method of payment allowable under Section 12 of the Plan.
Shares issued upon exercise of an Option will be issued in the name of the
Participant or, if requested by the Participant, in

-4-



--------------------------------------------------------------------------------



 



the name of the Participant and his or her spouse. Until the Shares are issued
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to the Shares
subject to any Option, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 14 of the
Plan.
               (iv) Exercise of an Option in any manner will result in a
decrease in the number of Shares which thereafter may be available, both for
purposes of the Plan and for sale under the Option, by the number of Shares as
to which the Option is exercised.
          (b) Termination of Continuous Status as a Director. Subject to
Section 14, in the event an Participant’s status as a Director terminates (other
than upon the Participant’s death or Disability), the Participant may exercise
his or her Option, but only within 3 months following the date of such
termination, and only to the extent that the Participant was entitled to
exercise it on the date of such termination (but in no event later than the
expiration of its 7 year term). To the extent that the Participant was not
entitled to exercise an Option on the date of such termination, and to the
extent that the Participant does not exercise such Option (to the extent
otherwise so entitled) within the time specified herein, the Option will
terminate.
          (c) Disability of Participant. In the event Participant’s status as a
Director terminates as a result of Disability, the Participant may exercise his
or her Option, but only within 12 months following the date of such termination,
and only to the extent that the Participant was entitled to exercise it on the
date of such termination (but in no event later than the expiration of its
7 year term). To the extent that the Participant was not entitled to exercise an
Option on the date of termination, or if he or she does not exercise such Option
(to the extent otherwise so entitled) within the time specified herein, the
Option will terminate and the Shares covered by such Option will revert to the
Plan.
          (d) Death of Participant. If a Participant dies while still a
Director, the Participant’s estate or a person who acquired the right to
exercise the Option by bequest or inheritance may exercise the Option, but only
within 12 months following the date of death, and only to the extent that the
Participant was entitled to exercise it on the date of death (but in no event
later than the expiration of its 7 year term). To the extent that the
Participant was not entitled to exercise an Option on the date of death, and to
the extent that the Participant’s estate or a person who acquired the right to
exercise such Option does not exercise such Option (to the extent otherwise so
entitled) within the time specified herein, the Option will terminate and the
Shares covered by such Option will revert to the Plan.
     6. Restricted Stock Units.
          (a) Procedures for Grants.
               (i) All grants of Restricted Stock Units to Outside Directors
under this Plan will be automatic and nondiscretionary and will be made strictly
in accordance with the following provisions; provided, however, that the Board
may, in its sole discretion, provide that certain Outside Directors are not
eligible to receive grants of Restricted Stock Units for specified periods of
time.
               (ii) No person will have any discretion to determine the number
of Shares to be covered by Restricted Stock Units.

-5-



--------------------------------------------------------------------------------



 



          (b) Form and Timing of Payment. Restricted Stock Units will be settled
in Shares, on a one unit for one Share basis. When Shares are paid to the
Participant in payment for the Restricted Stock Units, par value ($.001 per
share) will be deemed paid by the Participant for each Restricted Stock Unit by
services rendered by the Participant. Payment of earned Restricted Stock Units
will be made as soon as practicable after the date(s) determined by the Board
but no later than March 15th of the calendar year following the applicable
vesting date.
          (c) Cancellation. On the date of Participant’s termination as a
Director, all unvested Restricted Stock Units will be forfeited to the Company.
          (d) Additional RSU Terms.
               (i) Company’s Obligation to Pay. Unless and until the Restricted
Stock Units have vested in the manner set forth above, the Participant will have
no right to payment of such Restricted Stock Units. Prior to actual payment of
Shares upon the vesting of any Restricted Stock Units, such Restricted Stock
Units will represent an unsecured obligation. Payment of any vested Restricted
Stock Units will be made in whole Shares.
               (ii) Rights as Stockholder. Neither the Participant nor any
person claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares (which may be
in book entry form) will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
(including through electronic delivery to a brokerage account). After such
issuance, recordation and delivery, the Participant will have all the rights of
a stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     7. First Awards.
          (a) First Option Grant. Each Outside Director will be automatically
granted an Option to purchase 50,000 shares (the “First Option”) on the date on
which such person first becomes an Outside Director, whether through election by
the stockholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director
but who remains a Director will not receive a First Option. The terms of a First
Option granted hereunder will be as follows:
               (i) the term of the First Option will be 7 years.
               (ii) the First Option will be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Sections 5
and 14.
               (iii) the exercise price per Share will be 100% of the Fair
Market Value per Share on the date of grant of the First Option.
               (iv) subject to Section 14, the First Option will become
exercisable as to 1/3 of the Shares subject to the First Option each anniversary
following its date of grant, so as to become 100% vested on the 3rd anniversary
of the date of grant, provided that the Participant continues to serve as a
Director on such dates.

-6-



--------------------------------------------------------------------------------



 



          (b) First RSU Grant.
               (i) Grant. Each Outside Director will be automatically granted
15,000 Restricted Stock Units (“First RSU”) on the date on which such person
first becomes an Outside Director, whether through election by the stockholders
of the Company or appointment by the Board to fill a vacancy; provided, however,
that an Inside Director who ceases to be an Inside Director but who remains a
Director will not receive a First Option.
               (iii) Vesting. Subject to Section 14, the First RSU will vest and
become payable as to 1/3 of the Shares subject to the First RSU on the 1 year
anniversary of the date of grant, and as to 1/3 of the Shares subject to the
First RSU at each anniversary thereafter, so that the First RSU will be fully
vested and become payable in full 3 years after its date of grant, provided that
the Participant continues to serve as a Director on such dates.
     8. Subsequent Awards.
          (a) Subsequent Option Grant. Subject to proration under Section 9
below, each Outside Director will be automatically granted an Option to purchase
20,000 shares (“Subsequent Option”) annually on the date of the Annual Meeting,
provided that such Outside Director had served as an Outside Director prior to
such Annual Meeting and that he or she continues to be an Outside Director at
and immediately following such Annual Meeting. The terms of a Subsequent Option
granted hereunder will be as follows:
               (i) the term of the Subsequent Option will be 7 years.
               (ii) the Subsequent Option will be exercisable only while the
Outside Director remains a Director of the Company, except as set forth in
Sections 5 and 14.
               (iii) the exercise price per Share will be 100% of the Fair
Market Value per Share on the date of grant of the Subsequent Option.
               (iv) subject to Section 14, the Subsequent Option will become
exercisable as to 100% of the Shares subject to the Subsequent Option on the
earlier of the 1 year anniversary of the date of grant or the next Annual
Meeting, provided that the Participant continues to serve as a Director on such
date.
          (b) Subsequent RSU Grant.
               (i) Grant. Subject to proration under Section 9, each Outside
Director will be automatically granted 10,000 Restricted Stock Units (the
“Subsequent RSU”) annually on the date of the Annual Meeting, provided that such
Outside Director had served as an Outside Director prior to such Annual Meeting
and that he or she continues to be an Outside Director at and immediately
following such Annual Meeting.
               (ii) Vesting. Subject to Section 14, the Subsequent RSU will vest
and become payable as to 100% of the Shares subject to the Subsequent RSU on the
earlier of the 1 year anniversary of the date of grant or the next Annual
Meeting, provided that the Participant continues to serve as a Director on such
date.

-7-



--------------------------------------------------------------------------------



 



     9. Subsequent Award Pro Ration Policy for New Directors Appointed Before an
Annual Meeting. At the first (and only the first) Annual Meeting after an
Outside Director first becomes an Outside Director, such Outside Director will
receive at such Annual Meeting, a proportionate amount of the Subsequent Option
and Subsequent RSU (in lieu of the full Subsequent Option and Subsequent
RSU) based on the date of such Outside Director’s appointment as follows:
          (a) Appointment on the date of the Annual Meeting, or after the date
of the Annual Meeting but prior to the end of the Company’s 2nd fiscal quarter
of the fiscal year prior to the fiscal year during which the Annual Meeting
occurs: 100% of both the Subsequent Option and Subsequent RSU.
          (b) Appointment in the Company’s 3rd fiscal quarter of the fiscal year
prior to the fiscal year during which the Annual Meeting occurs: 75% of both the
Subsequent Option and Subsequent RSU.
          (c) Appointment in the Company’s 4th fiscal quarter of the fiscal year
prior to the fiscal year during which the Annual Meeting occurs: 50% of both the
Subsequent Option and Subsequent RSU.
          (d) Appointment in the Company’s 1st fiscal quarter of the fiscal year
during which the Annual Meeting occurs: 25% of both the Subsequent Option and
Subsequent RSU.
          (e) Appointment in the Company’s 2nd fiscal quarter of the fiscal year
during which the Annual Meeting occurs and before the Annual Meeting date for
such fiscal year: 0% of both the Subsequent Option and Subsequent RSU.
     10. Eligibility. Awards may be granted only to Outside Directors. All
Options will be automatically granted in accordance with the terms set forth in
Section 4 here of. All Restricted Stock Units will be granted in accordance with
the terms set forth in Section 6.
          The Plan will not confer upon any Participant any right with respect
to continuation of service as a Director or nomination to serve as a Director,
nor will it interfere in any way with any rights which the Director or the
Company may have to terminate the Director’s relationship with the Company at
any time.
     11. Term of Plan. This Plan is effective as of its approval by the
stockholders of the Company at the Company’s 2009 Annual Meeting as described in
Section 20 of the Plan. It will continue in effect until the tenth anniversary
of the Plan’s initial effectiveness unless sooner terminated under Section 15 of
the Plan.
     12. Form of Consideration. The consideration to be paid for the Shares to
be issued upon exercise of an Option, including the method of payment, will
consist of:
          (i)  cash;
          (ii)  check;
          (iii)  other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option will be exercised;
          (iv) net issue exercise, whereby Participant surrenders an Option at
the principal office of the Company (or such other office or agency as the
Company may designate) together with a properly

-8-



--------------------------------------------------------------------------------



 



completed and executed exercise notice reflecting such election, in which event
the Company will issue to the Participant that number of Shares computed using
the following formula:

              (EQUATION) [f52651f5265104.gif]
 
       
Where:
       
 
       
 
  X =   the number of Shares to be issued to Participant;
 
       
 
  Y =   the number of Shares subject to the Option or, if only a portion of the
Option is being exercised, the portion of the Option being cancelled (at the
date of such calculation);
 
       
 
  A =   the Fair Market Value of one Share (at the date of such calculation);
 
       
 
  B =   the exercise price per Share of the Option (as adjusted to the date of
the calculation);

          (v)  consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or
          (vi)  any combination of the foregoing methods of payment.
     13. Non-Transferability of Awards. Except as described in the Award
Agreements, Awards may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. Upon any attempt to sell, pledge, assign,
hypothecate, transfer or otherwise dispose of an Award, the Award immediately
will become null and void.
     14. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
          (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Award, the number of Shares which have been authorized for issuance under the
Plan but as to which no Awards have yet been granted or which have been returned
to the Plan upon cancellation or expiration of an Award, as well as the price
per Share covered by each such outstanding Award will be proportionately
adjusted for any increase or decrease in the number of issued Shares resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company will not be deemed to have been “effected without receipt of
consideration”; provided, further, that the number of Shares subject to
subsequently granted First Options, Subsequent Options, First RSUs, and
Subsequent RSUs will not be proportionately adjusted. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, will affect, and no
adjustment by reason thereof will be made with respect to, the number or price
of Shares subject to an Award.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, to the extent that an Option has not
been previously exercised or a Restricted Stock Unit has not vested, it will
terminate immediately prior to the consummation of such proposed action.

-9-



--------------------------------------------------------------------------------



 



          (c) Change in Control.
               (i) In the event of a Change in Control, outstanding Awards may
be assumed or equivalent Awards may be substituted by the successor corporation
or a Parent or Subsidiary thereof (the “Successor Corporation”). If an Award is
assumed or substituted for, the Award or equivalent award will continue to be
exercisable or vest as provided in Section 7 or 8, as applicable, for so long as
the Participant serves as a Director or a director of the Successor Corporation.
Following such assumption or substitution, if the Participant’s status as a
Director or director of the Successor Corporation, as applicable, is terminated
other than upon a voluntary resignation by the Participant, the Award or award
will become fully exercisable, including as to Shares for which it would not
otherwise be exercisable. Thereafter, the Award or award will remain exercisable
in accordance with Sections 5(b) through (d) above.
               (ii) If the Successor Corporation does not assume an outstanding
Option or substitute for it an equivalent option, the Option will become fully
vested and exercisable, including as to Shares for which it would not otherwise
be exercisable. In such event the Board will notify the Participant that the
Option will be fully exercisable for a period of 30 days from the date of such
notice, and upon the expiration of such period the Option will terminate. If the
Successor Corporation does not assume an outstanding grant of Restricted Stock
Units or substitute for it an equivalent award, the grant of Restricted Stock
Units will vest immediately prior to the consummation of the applicable
transaction.
               (iii) For the purposes of this Section 14(c), an Award will be
considered assumed if, following the Change in Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares). If such consideration
received in the Change in Control is not solely common stock of the successor
corporation or its Parent, the Board may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option, or upon the payout of a Restricted Stock Unit, for each Share
subject to the Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
     15. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend, or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation will be made which would impair the rights of any Participant
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with Applicable Laws, the Company
will obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required.
          (b) Effect of Amendment or Termination. Any such amendment or
termination of the Plan will not affect Awards already granted and such Awards
will remain in full force and effect as if this Plan had not been amended or
terminated.
     16. Time of Granting of Awards. The date of grant of an Award will, for all
purposes, be the date determined in accordance with Section 4 and 6.

-10-



--------------------------------------------------------------------------------



 



     17. Conditions Upon Issuance of Shares.
          (a) Shares will not be issued under any Award unless the issuance and
delivery of such Shares pursuant thereto, and in the case of an Option, the
exercise of such Option, will comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, state securities
laws, and the requirements of any stock exchange upon which the Shares may then
be listed, and will be further subject to the approval of counsel for the
Company with respect to such compliance.
          (b) As a condition to the exercise of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares, if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned relevant provisions of law.
          (c) Inability of the Company to obtain authority from any regulatory
body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, will
relieve the Company of any liability in respect of the failure to issue or sell
such Shares as to which such requisite authority will not have been obtained.
     18. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of the Plan.
     19. Award Agreement. Awards will be evidenced by written award agreements
in such form as the Board will approve.
     20. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company at the Company’s 2009 Annual Meeting. Such
stockholder approval will be obtained in the degree and manner required under
Applicable Laws.
     21. No Guarantee of Continued Service. The Plan will not confer upon any
Participant any rights with respect to continuation of service as a Director or
other service provider to the Company or nomination to serve as a Director, nor
will it interfere in any way with any rights which the Director of the Company
may have to terminate the Director’s relationship with the Company at any time.

-11-



--------------------------------------------------------------------------------



 



BROCADE COMMUNICATIONS SYSTEMS, INC.
DIRECTOR OPTION AGREEMENT
     Brocade Communications Systems, Inc., (the “Company”), has granted to
[     ] (the “Optionee”), an option to purchase a total of [     ] Shares of the
Company’s Common Stock at the price determined as provided herein, and in all
respects subject to the terms, definitions and provisions of the Company’s 2009
Director Plan (the “Plan”), which is incorporated herein by reference. The terms
defined in the Plan will have the same defined meanings herein.
     1. Nature of the Option. This Option is a nonstatutory option and is not
intended to qualify for any special tax benefits to the Optionee.
     2. Exercise Price. The Exercise Price is $                     for each
Share.
     3. Exercise of Option. This Option will be exercisable during its term in
accordance with the provisions of Section 5 of the Plan as follows:
          (a) Right to Exercise.
               (i) This Option will become exercisable [VESTING SCHEDULE].
               (ii) This Option may not be exercised for a fraction of a Share.
               (iii) In the event of Optionee’s death, disability or other
termination of service as a Director, the exercisability of the Option is
governed by Section 5 of the Plan.
          (b) Method of Exercise. This Option is exercisable by delivery of
written or electronic notice of exercise, in a form provided by the Stock
Administrator of the Company (the “Exercise Notice”), which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by the Optionee
and delivered to the Stock Administrator of the Company. The Exercise Notice
will be accompanied by payment of the aggregate Exercise Price (together with
any applicable tax withholdings) as to all Exercised Shares. This Option will be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.
     4. Method of Payment. Payment of the exercise price will be by:
          (a) cash;
          (b) check;
          (c) other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option will be exercised;
          (d) net issue exercise, whereby Optionee surrenders an Option at the
principal office of the Company (or such other office or agency as the Company
may designate)

 



--------------------------------------------------------------------------------



 



together with a properly completed and executed exercise notice reflecting such
election, in which event the Company will issue to the Optionee that number of
Shares computed using the following formula:
(EQUATION) [f52651f5265105.gif]
          Where:
               X = the number of Shares to be issued to Optionee;
               Y = the number of Shares subject to the Option or, if only a
portion of the Option is being exercised, the portion of the Option being
cancelled (at the date of such calculation);
               A = the Fair Market Value of one Share (at the date of such
calculation);
               B = the exercise price per Share of the Option (as adjusted to
the date of the calculation);
          (e) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan; or
          (f) any combination of the foregoing methods of payment.
     5. Restrictions on Exercise. This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any applicable
federal or state securities or other law or regulations, or if such issuance
would not comply with the requirements of any stock exchange upon which the
Shares may then be listed. As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.
     6. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by the Optionee.
Notwithstanding the foregoing, Optionee may, in a manner and in accordance with
terms specified by the Stock Administrator of the Company, transfer Options to
Optionee’s spouse, former spouse or dependent pursuant to a court-approved
domestic relations order which relates to the provision of child support,
alimony payments or marital property rights. The terms of the Plan and this
Option Agreement will be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.
     7. Term of Option. This Option may not be exercised more than seven
(7) years from the date of grant of this Option, and may be exercised during
such period only in accordance with the Plan and the terms of this Option.

 



--------------------------------------------------------------------------------



 



DATE OF GRANT:                                           
BROCADE COMMUNICATIONS SYSTEMS, INC.,
a Delaware corporation
By:                                                                         
          
Optionee acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto, and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Plan.
Dated:                                                               
                                                         
                         
Optionee

 